                                                                    Case 2:17-cv-00332-GMN-GWF Document 52 Filed 05/14/19 Page 1 of 4




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No.12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff/Counter-Defendant The
                                                                 Bank of New York Mellon f/k/a The Bank of
                                                             8   New      York    as     Trustee    For    The
                                                                 Certificateholders of The CWALT, Inc.,
                                                             9   Alternative Loan Trust 2005-44, Mortgage
                                                                 Pass-Through Certificates, Series 2005-44
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                         DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13     THE BANK OF NEW YORK MELLON FKA                   Case No.: 2:17-cv-00332-GMN-GWF
                                                                   THE BANK OF NEW YORK AS TRUSTEE
                                                            14     FOR THE CERTIFICATEHOLDERS OF THE
                                                                   CWALT, INC., ALTERNATIVE LOAN TRUST
                                                            15     2005-44  MORTGAGE       PASS-THROUGH              STIPULATION AND ORDER TO
                                                                   CERTIFICATES, SERIES 2005-44;                     EXTEND TIME TO FILE RESPONSE
                                                            16                                                       TO MOTION
                                                                                        Plaintiff,
                                                            17           vs.                                         (FIRST REQUEST)
                                                            18     HIGH NOON AT ARLINGTON RANCH
                                                                   HOMEOWNER'S ASSOCIATION and SFR
                                                            19     INVESTMENTS POOL 1, LLC,
                                                            20                          Defendants.
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 1
                                                                 48889258;1
                                                                    Case 2:17-cv-00332-GMN-GWF Document 52 Filed 05/14/19 Page 2 of 4




                                                             1     SFR INVESTMENTS POOL 1, LLC,
                                                             2                                Counter/Cross Claimant
                                                             3     vs.
                                                             4     THE BANK OF NEW YORK MELLON FKA
                                                                   THE BANK OF NEW YORK AS TRUSTEE FOR
                                                             5
                                                                   THE CERTIFICATEHOLDERS OF THE
                                                             6     CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                   2005-44,  MORTGAGE     PASS-THROUGH
                                                             7     CERTIFICATES, SERIES 2005-44; and LES P.
                                                                   TAYLOR, an individual,
                                                             8
                                                                       STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO MOTION
                                                             9
                                                                              Plaintiff/Counter-Defendant The Bank of New York Mellon, f/k/a The Bank of New York, as
                                                            10
                                                                 Trustee for the Certificateholders CWALT, Inc., Alternative Loan Trust 2005-44, Mortgage Pass-
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Through Certificates, Series 2005-44 (BoNYM), Defendant High Noon at Arlington Ranch
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 Homeowners Association (HOA), and Defendant/Counterclaimant/Cross-Claimant SFR Investments
                                                            13
                                                                 Pool 1, LLC (SFR) (collectively, the parties), stipulate as follows:
                                                            14
                                                                       1. BoNYM filed its motion for summary judgment on April 24, 2019. [ECF No. 43]. HOA filed
                                                            15
                                                                              its motion for summary judgment on April 24, 2019 [ECF No. 44]. SFR filed its motion for
                                                            16
                                                                              summary judgment on April 24, 2019 [ECF No. 46]. The Parties responses are currently due on
                                                            17
                                                                              May 15, 2019.
                                                            18
                                                                       2. The parties hereby stipulate and agree to fourteen (14) additional days to file responses. The new
                                                            19
                                                                              deadline for the parties to file their oppositions to motion for summary judgment shall be May
                                                            20
                                                                              29, 2019.
                                                            21
                                                                 ...
                                                            22
                                                                 ...
                                                            23
                                                                 ...
                                                            24
                                                                 ...
                                                            25
                                                                 ...
                                                            26
                                                                 ...
                                                            27

                                                            28
                                                                                                                       2
                                                                 48889258;1
                                                                    Case 2:17-cv-00332-GMN-GWF Document 52 Filed 05/14/19 Page 3 of 4




                                                             1         3. The parties request additional time to file their responses to allow time to fully address the

                                                             2                arguments presented in the motions. This is the first request for an extension of this deadline and

                                                             3                is not made for purposes of undue delay.

                                                             4   DATED this 14th day of May, 2019.

                                                             5
                                                                  AKERMAN LLP                                                GORDON & REES LLP
                                                             6
                                                                  /s/Tenesa S. Powell                                        /s/
                                                                                                                               Brian K. Walters_____________________
                                                             7    ARIEL E. STERN, ESQ.                                       ROBERT S. LARSEN, ESQ.
                                                                  Nevada Bar No. 8276                                        Nevada Bar No. 7785
                                                             8    TENESA S. POWELL, ESQ.                                     BRIAN K. WALTERS, ESQ.
                                                                  Nevada Bar No. 12488                                       Nevada Bar No. 9711
                                                             9                                                               300 South Fourth Street, Suite 1550
                                                                  1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134                                    Las Vegas, Nevada 89101
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  Attorneys for The Bank of New York Mellon f/k/a Attorneys for High Noon at the Arlington Ranch
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  The Bank of New York as Trustee For The Homeowners Association
                      LAS VEGAS, NEVADA 89134




                                                            12    Certificateholders of The CWALT, Inc.,
AKERMAN LLP




                                                                  Alternative Loan Trust 2005-44, Mortgage Pass-
                                                            13
                                                                  Through Certificates, Series 2005-44
                                                            14    KIM GILBERT EBRON

                                                            15    /s/ Diana S. Ebron
                                                                  DIANA S. EBRON, ESQ.
                                                            16    Nevada Bar No. 10580
                                                            17    JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 10593
                                                            18    KAREN L. HANKS, ESQ.
                                                                  Nevada Bar No. 9578
                                                            19    7625 Dean Martin Drive, Suite 110
                                                                  Las Vegas, Nevada 89139
                                                            20

                                                            21    Attorneys for SFR Investments Pool 1, LLC

                                                            22                                                        ORDER

                                                            23                IT IS SO ORDERED.
                                                            24
                                                                              DATED this ____
                                                                                          15 day of May, 2019.
                                                            25

                                                            26                                                              _____________________________________
                                                                                                                            Gloria M. Navarro, Chief Judge
                                                            27                                                              UNITED STATES DISTRICT COURT
                                                            28
                                                                                                                        3
                                                                 48889258;1
                                                                    Case 2:17-cv-00332-GMN-GWF Document 52 Filed 05/14/19 Page 4 of 4




                                                             1

                                                             2

                                                             3

                                                             4

                                                             5

                                                             6

                                                             7

                                                             8
                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                      4
                                                                 48889258;1
